OPINION OF THE COURT
Birns, J.
We agree with the facts as set forth in the dissenting opinion of Justice Sandler. We conclude, however, that Special Term properly denied petitioner’s application to vacate respondents’ determination denying him a pension.
It is not disputed that on April 27, 1977, prior to the date petitioner filed for retirement, he was found guilty by a jury verdict of bribe receiving in the second degree, a class D felony, and official misconduct, a class A misdemeanor. Section 30 of the Public Officers Law, originally enacted in the late 19th century, provides that every office shall be vacant upon the happening of a conviction for a felony or violation of his oath of office.
CPL 1.20 (subd 13), effective September 1, 1971, defines conviction as the entry of a plea of guilty or verdict of guilty. This change in statutory law occurred after the decision in Matter of Keogh v Wagner (20 AD2d 380, affd 15 NY2d 569) which held that conviction did not occur until judgment of sentence was imposed.
The Matter of Keogh case did indeed adopt a different definition of the term conviction following a line of cases holding that "where disabilities, disqualifications or forfeitures are to follow from a 'conviction’ there is no 'conviction’ in the eyes of the law unless a sentence is imposed or pronounced and a judgment of conviction entered thereon.” (Matter of Keogh v Wagner, supra, p 384; see, also, Helena Rubenstein Int. v Younger, 71 Cal App 3d 406.) It must surely be noted that the Code of Criminal Procedure, then in effect, contained no definition of the word "conviction” so that the courts were *417free in a particular case to adopt a definition which appeared at the time to be appropriate.
In fact, the Matter of Keogh majority opinion in the Appellate Division observed (supra, p 385) as the dissent acknowledges, that the Legislature could of course "broaden the scope of the term 'conviction' in statutes to give it the meaning urged by appellants” in that case. As an example, the opinion stated (supra, p 385) that in the Alcoholic Beverage Control Law " '[c]onvicted' and 'conviction' include and mean a finding of guilt resulting from a plea of guilty, the decision of a court or magistrate or the verdict of a jury, irrespective of the pronouncement of judgment or the suspension thereof’ (Alcoholic Beverage Control Law, § 3, subd 8).
It does not follow, however, as implied in the dissent, that a legislative intent to give a new meaning to the term "conviction” in the Public Officers Law can only be established by amendment of that statute. The definition in the CPL of conviction (CPL 1.20, subd 13) was adopted to eliminate the amorphous quality which that word previously possessed in our law (see cases cited in Matter of Keogh v Wagner, 20 AD2d 380, affd 15 NY2d 569, supra). The comments of the Temporary Commission on Revision of the Penal Law and Criminal Code support this view (New York Cons Laws Serv, Commission Staff Comment, CPL 1.20, vol 7, p 25):
"Subdivisions 13, 14 and 15 change, and present a new pattern with respect to, the terms 'conviction,* 'sentence* and 'judgment.’ Under the Criminal Code, 'conviction* is a word of uncertain meaning and without a fixed legal definition, sometimes being used to denote a 'judgment of conviction’ and sometimes to indicate merely a verdict or plea of guilty.
"The 'judgment,* under the Criminal Code, is really the 'sentence* or the imposition thereof (see §§ 471 et seq.). This leads to certain awkward situations, such as one where a court, on a post-judgment motion, wishes to review the legality of a sentence but not the validity of the verdict or other proceedings leading up to the sentence or judgment, and perhaps to change or nullify the sentence without affecting the verdict.
"The proposed definitions (a) accord formal recognition to the word 'conviction* as a verdict or plea of guilty (without a sentence); (b) treat a 'sentence* as just that, without any reference to 'judgment*; and (c) make the 'judgment* the comprehensive term which includes both the conviction and *418the sentence. This new terminology, among other matters, provides the precision and severability essential to clariñcation and expansion of appellate and other post-judgment procedure relating to attacks upon judgments and sentences (Emphasis added.)
The purpose of section 30 of the Public Officers Law is to declare vacant the office of those found unfit to continue in public service by virtue of conviction for felony or violation of the oath of office. We have recently been instructed that once a public officer is convicted of a felony the office is vacant immediately (Matter of Toro v Malcolm, 44 NY2d 146).
We cannot agree that a jury verdict of guilty in a felony case can on one hand label the offender as unfit to hold office and, on the other, say he may continue in public office until sentenced. This may have been a valid conclusion at one time when the law was uncertain. It should not be valid now where the Legislature has provided a definition of the word "conviction”. We also conclude that section 30 of the Public Officers Law and the CPL supplement each other. In our view, it is the function of the courts to harmonize statutes, if possible, and not to perpetuate discordant interpretations (cf. McKinney’s Cons Laws of NY, Book 1, Statutes, §§ 126 and 223;. 82 CJS, Statutes, § 366 et seq.).
We hold, therefore, that the operative effect of section 30 of the Public Officers Law was triggered by the jury verdict herein (see Thaler v State of New York, 79 Misc 2d 621) and thus petitioner no longer was a New York City police officer at the time he applied for his pension.
In these circumstances, there is no reason for considering the Administrative Code of City of New York provision (§ 434a-14.0, subd a) that the "commissioner shall have power, in his discretion, on conviction * * * by any court * * * of competent jurisdiction, of a member of the force of any criminal offense * * * to punish the offending party by * * * dismissal from the force”.
We find no basis for petitioner’s claim for veteran’s retirement benefits under subdivision 2 of section B3-36.0 of the Administrative Code (cf. Matter of Rapp v New York City Employees’ Retirement System, 42 NY2d 1). Petitioner, as a member of the New York City Police Department, was not a member of the New York City Employees’ Retirement System and hence subdivision 2 of section B3-36.0 of the Administrative Code is inapplicable. Furthermore, we find no validity to *419petitioner’s contention that his exclusion from veteran’s retirement benefits under subdivision 2 of section B3-36.0 was violative of his constitutional rights to equal protection of the laws.
Judgment of the Supreme Court, New York County (Asch, J.), entered March 28, 1978, which denied petitioner’s application to vacate respondents’ determination denying him a pension, i.e., service retirement under both section B18-40.0 of the Administrative Code of the City of New York and veterans’ retirement benefits pursuant to section B3-36.0 of the said Administrative Code, should be affirmed, without costs and disbursements.